This cause involves what is commonly known as a mining lease. The facts and the issues are substantially the *Page 231 
same as those involved in the National Tunnel and Mines case. There are some minor differences in the "lease," but they are not such as change or affect the questions involved. All questions here presented were involved and decided in the case of NationalTunnel and Mines Co. v. Industrial Commission, 99 Utah 39,102 P.2d 508, and upon the authority of that case, the decision of the Industrial Commission is affirmed.
MOFFAT, C.J., and McDONOUGH, J., concur.